DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-4 are pending and are rejected. 

Priority
This application claims priority to TW 1091325285, filed on 9/21/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The priority document is in English and provides full support under 35 USC § 112 for the claimed invention. Therefore, the effective filing date the claims is 9/21/2020.

Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 is written in improper Markush formatting. The claim recites “(MERS-CoV), human corona virus 229E (HcoV-229E), and combinations thereof.” The proper formatting is as follows: “(MERS-CoV), and human corona virus 229E (HcoV-229E), or a combination thereof.”
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. J. Virol. 2011, 9114-9126 in view of Somanath Am. J. Physiol. Lung Cell. Mol. Physiol. 2020, 319, L45-L47.
Somanath teaches “increasing the number of Tregs in ARDS lungs would be an ideal strategy to treat COVID-19 patients in the advanced stages. In acute respiratory distress syndrome (ARDS), Akt inhibition will increase the number of effector regulator T cells (Tregs) and, thereby, suppress inflammation, reduce scar formation, and promote injury resolution via “vascular regeneration and wound resolution”. These are “the potential therapeutic benefits of Akt inhibitors” for treating ARDS in SARS-CoV-2 patients.” See, e.g., Fig. 1 and page L46 (left column). Somanath does not teach treating COVID-19 using the compound 
    PNG
    media_image1.png
    272
    327
    media_image1.png
    Greyscale
as the Akt inhibitor.
Lin et al. teach the compound 
    PNG
    media_image1.png
    272
    327
    media_image1.png
    Greyscale
(BPRHIV001) reduces Akt activity by decreasing phosphorylation of Akt. See, e.g., p. 9123 and Fig. 8. 
A PHOSITA would have been motivated to treat COVID-19 patients with the drug 
    PNG
    media_image1.png
    272
    327
    media_image1.png
    Greyscale
because it reduces Akt activity (according to Lin), which is a desired strategy for treating such patients according to Somanath. A PHOSITA would have had a reasonable expectation of success because Somanath teaches reducing Akt activity increases Tregs, suppresses inflammation, reduces scar formation, and promotes injury resolution of the lung in ARDS in advanced-stage coronavirus disease-2019. Furthermore, a PHOSITA would have found it obvious to formulate the drug for various routes of administration, such as oral or parenteral administration, which are well-known dosage forms according to Official Notice. Therefore, the claimed invention would have been obvious as outlined below:
Claim 1, drawn to a method against coronavirus infection, comprising administering to a subject an effective amount of 8-benzoyl-4-methyl-9-phenyl-furo[2,3-h]chromen-2-one, which has the structure 
    PNG
    media_image1.png
    272
    327
    media_image1.png
    Greyscale
.
Claim 2, wherein the infection is caused by SARS-CoV-2.
Claim 3, wherein the compound is in oral dosage form.
Claim 4, wherein the compound is in parenteral dosage form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached on 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626